DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (International Journal of Nanomedicine, 2017, 12, 3561-3575), Zhou et al. (Biomaterials, 24, 2003, 3563-3570), Wang et al. (Journal of Controlled Release, 166, 2013, 106-114), Farkhani et al. (Peptides, 57, 2014, 78-94), and Kim et al. (US 9,439,858 B2).
Liu et al. teach polyaspartic acid peptide-PEG-poly(Ɛ- caprolactone(Ɛ-CL) nanoparticles as a carrier of hydrophobic drugs targeting cancer (title).  Liu et al. teach that treatment of cancer metastasized to bone is still a challenge due to hydrophobicity, instability, and lack of target specificity of anticancer drugs. Poly (ethylene glycol)-poly (ε-caprolactone) polymer (PEG-PCL) is an effective, biodegradable, and biocompatible hydrophobic drug carrier, but lacks bone specificity. Polyaspartic acid with eight peptide sequences, that is, (Asp)8, has a strong affinity to bone surface. The aim of this study was to synthesize (Asp)8 -PEG-PCL nanoparticles as a bone-specific carrier of hydrophobic drugs to treat cancer metastasized to bone. 1H nuclear magnetic resonance, Fourier transform infrared spectroscopy, and transmission electron 8 -PEG-PCL nanoparticles by cancer cells. (Asp)8 -PEG-PCL nanoparticles did not show cytotoxic effect on MG63 and human umbilical vein endothelial cells at the concentration of 10–800 μg/mL. (Asp)8 -PEG-PCL nanoparticles bound with hydroxyapatite 2-fold more than PEG-PCL. Intravenously injected (Asp)8 -PEG-PCL nanoparticles accumulated 2.7-fold more on mice tibial bone, in comparison to PEG-PCL. Curcumin is a hydrophobic anticancer drug with bone anabolic properties. Curcumin was loaded in the (Asp)8 -PEG-PCL. (Asp)8 -PEGPCL showed 11.07% loading capacity and 95.91% encapsulation efficiency of curcumin. The curcumin-loaded (Asp)8 -PEG-PCL nanoparticles gave sustained release of curcumin in high dose for >8 days. The curcumin-loaded (Asp)8 -PEG-PCL nanoparticles showed strong antitumorigenic effect on MG63, MCF7, and HeLa cancer cells. In conclusion, (Asp)8 -PEG-PCL nanoparticles were biocompatible, permeable in cells, a potent carrier, and an efficient releaser of hydrophobic anticancer drug and were bone specific. The curcumin-loaded (Asp)8 -PEG-PCL nanoparticles showed strong antitumorigenic ability in vitro. Therefore, (Asp)8 -PEG-PCL nanoparticles could be a potent carrier of hydrophobic anticancer drugs to treat the cancer metastasized to bone (abstract).
Zhou et al. teach that Poly(Ɛ-caprolactone)-poly(ethylene glycol) (PECL)copolymers were synthesized from polyethylene glycol (PEG) and Ɛ- caprolactone(Ɛ-CL) using stannous octoate as catalyst at 160°C by bulk polymerization. The effect of the molecular weight of PEG and the copolymer ratio on the properties of the copolymers was investigated by 1 H-NMR, IR, DSC and GPC. PCL and PECL 
Zhou et al. teach that a few synthetic polymers, especially linear polyesters such as poly(Ɛ -caprolactone) (PCL), polylactides (PLA), and polyglycolide (PGA) are of great interest for medical applications. In the family of polyesters, PCL occupies a unique position: it is at the same time biodegradable and miscible with a variety of polymers and it crystallizes very readily. A lack of toxicity and great permeability has already found wide use for PCL in medical applications. However, the rather high crystallinity of PCL decreases its compatibility with soft tissues and lowers its biodegradability. These drawbacks may obstruct its application in drug-controlled release systems. This problem might be overcome by copolymerization of ecaprolactone (Ɛ-CL) with other monomers. It is well known that polyether has the superior properties of nontoxicity, flexibility, hydrophilicity, and biocompatibility. Poly(ethylene glycol) (PEG) is nontoxic and cleared by the US Food and Drug Administration for internal use in the human body. These properties are very useful for a polymer used as a drug delivery system. In recent years, the synthesis of polyester–polyether type block copolymer has attracted much attention, 
Therefore, Liu et al. and Zhou et al. offer strong motivation to combine PEG and (Ɛ-caprolactone) as a controlled-release carrier to have the benefits of PCL and PEG combined, as well as to overcome challenges of PCL alone by copolymerizing with PEG. As taught by Zhou et al., PEG was widely used to improve the biocompatibility of the blood contacting materials.


    PNG
    media_image1.png
    280
    712
    media_image1.png
    Greyscale

Wang et al. teach that due to its efficient and specific gene silencing ability, RNA interference has shown great potential in the treatment of liver diseases. However, achieving in vivo delivery of siRNA to critical liver cells remains the biggest obstacle for this technique to be a real clinic therapeutic modality. Here, we describe a promising liver targeting siRNA delivery system based on N-acetylgalactosamine functionalized mixed micellar nanoparticles (Gal-MNP), which can efficiently deliver siRNA to hepatocytes and silence the target gene expression after systemic administration. 

Therefore, it would have been obvious to utilize PEG-PCL to deliver siRNA and it would have been obvious to incorporate the compound into a pharmaceutical composition for delivery.  
Wang et al. teach that peptide conjugates have been used to delivery siRNAs (page 106).  Wang et al. teach that an ABC amphiphilic cationic copolymer, composed of poly(ethylene glycol) (PEG), poly(propylene sulfide) and a positively charged peptide, that was able to self-assemble into stable supermolecular structures with siRNA, and was capable of achieving significant down-regulation of GAPDH expression in cells (pages 106-107).
Wang et al. teach that the particle size was 43.7 +/-2.2 nm (page 109).  

Liu et al. teach incorporation of an anti-cancer agent and teach incorporation of a peptide.  Selection of the specific peptide is considered to be a matter of design choice depending upon the target site.  The peptide utilized by Liu et al. was effective at targeting bone.  
Regarding the instant claims directed to a kit, it is noted that claims directed to a kit are considered obvious over the composition.  USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the composition (see MPEP 2106.01).  It is considered obvious to formulate the product into a kit with instructions for delivery for convenience because it would save an experimenter time (e.g. measuring the reagents) and reduce waste.
It would have been obvious to formulate the composition by mixing the components and to purify the composition.  This is routine and well within the technical grasp of one or ordinary skill in the art.
Farkhani et al. teach that efficient delivery of therapeutic and diagnostic molecules to the cells and tissues is a difficult challenge. The cellular membrane is very effective in its role as a selectively permeable barrier. While it is essential for cell survival and function, also presents a major barrier for intracellular delivery of cargo such as therapeutic and diagnostic agents. In recent years, cell-penetrating peptides (CPPs), that are relatively short cationic and/or amphipathic peptides, received great 
Farkhani et al. is evidence that it was known to incorporate peptides to the surface of nanoparticles for targeted delivery of siRNAs and other anticancer agents.  
Farkhani et al. teach that there are three basic types of CPPs that have been utilized for intracellular delivery of therapeutic molecules. Cationic CPPs, which are the first discovered CPP and derived from the HIV1 protein TAT. These peptides are short amino acid sequences that are often consists of arginine, lysine and histidine. Arginine has a guanidine head group that can form hydrogen bonds with the negatively charged phosphates and sulfates on the cell membrane and might lead to internalization with cell surfaces under physiological pH conditions. The charge of lysine is positive similar to arginine, but it does not contain the guanidine head group, and therefore is less effective at penetrating to the plasma membrane when acting alone. These cationic amino acids are mediated the interaction of the peptide with anionic/acidic motifs on the cell membrane in a receptor-independent fashion (page 79).  Therefore, it would have been obvious for the peptide to comprise arginine residues.
Additionally, Farkhani et al. teach that gene transfer complexes were generated by mixing PEI-coated cationic magnetic iron beads with pDNA, followed by addition of a histidine-rich TAT peptide. The imidazole group of histidine can absorb protons in the 
Farkhani et al. teaches that histidine has the proton sponge effect on endosomal/lysosomal escape, which provides a widespread range of applications for efficient gene delivery. These features of histidine have been used to design various pH-dependent CPPs (page 89).  Farkhani et al. teach that replacing all the lysines of a peptide 90 sequence with histidines which has the ability of responding to tumor extracellular acidity so that it can be activated and then enter cells more efficiently at pH 6.0 relative to at pH 7.4 (pages 89-90).
Kim et al. teach siRNA delivery via liposomes conjugated with peptides, wherein the peptide comprises a C4-C30 hydrocarbon, acyl group, or alkoxy group.  Kim et al. teach that phospholipids of C4-C30 can be conjugated with PEG.  These elements are considered to be a matter of design choice.  It was known to deliver various agents via a PEG-PCL complex including siRNAs and it was known to incorporate a peptide.  Additionally, it was known in the art that peptide conjugation is useful for directing delivery of the complex to a specific target cell.

Response to Arguments
Applicant argues that the instant copolymer and peptide are not conjugated to each other via a covalent bond.  However, applicant is arguing a limitation that is not claimed.  The claims do not require any specific type of attachment/bond between the copolymer and the peptide.
Additionally, the results argued by applicant are specific to an electrostatic interaction complex of positively charged peptide having a fat-soluble group and a siRNA that is contained inside of a micelle by a manner of a non-covalent bond, which is not commensurate in scope with the instant claims which are directed to any polyethylene glycol segment and any hydrophobic polyester segment linked via any means.  There are no claims commensurate in scope with applicant’s unexpected result.
Applicant’s arguments are directed to the teaching of covalent bonding, which is not excluded from the instant claims.  The specific configuration of the claimed structures is crucial to the claims to differentiate between the instant composition and those of the prior art.  The claims merely recite that any polyethylene glycol segment and any hydrophobic polyester segment linked via any means.  Linked broadly means to connect or join, or to even suggest a connection with or between, which encompasses covalent bonds.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/AMY H BOWMAN/Primary Examiner, Art Unit 1635